         Case 1:19-cv-00475-ADA Document 26 Filed 05/14/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION


PAUL MILLER, JAMES CAFFEY,                   §
NATHAN FARISH, ROBERT                        §
NICHOLS, and GEORGE ROGERS,                  §           CIVIL NO. 1-19-CV-00475-ADA
              Plaintiffs,                    §
                                             §
v.                                           §
                                             §
BRENT STROMAN, MANUEL                        §
CHAVEZ, ABELINO “ABEL” REYNA,                §
CITY OF WACO, TEXAS,                         §
MCLENNAN COUNTY, TEXAS,                      §
ROBERT LANNING, JEFFREY                      §
ROGERS, PATRICK SWANTON,                     §
STEVEN SCHWARTZ, and                         §
CHRISTOPHER FROST,                           §
            Defendants.                      §



     ORDER GRANTING PLAINTIFFS’ MOTION TO STRIKE EXHIBITS USING
                       EXTRINSIC EVIDENCE

       Before the Court is Plaintiffs’ Motion to Strike Defendant Reyna and McLennan

County’s Exhibits and Arguments Using Extrinsic Evidence in Support of Their Motion to

Dismiss. ECF No. 16. Defendants Abel Reyna and McClennan County (“Defendants”) filed a

response to the Motion on November 11, 2019. ECF No. 19. Plaintiffs filed their reply on

November 18, 2019. ECF No. 20. After having reviewed the parties’ briefs, case file, and

applicable law, the Court has determined that Plaintiffs’ Motion should be GRANTED.

                                   I.     BACKGROUND

       This case stems from the Twin Peaks restaurant incident on May 17, 2015. Members of

the Bandidos and Cossacks Motorcycle Clubs, along with hundreds of other motorcycling

enthusiasts, converged on the restaurant. Tensions between the Bandidos and Cossacks erupted

in a shootout that left nine dead and many injured. In the aftermath of the incident, police

                                             1
          Case 1:19-cv-00475-ADA Document 26 Filed 05/14/20 Page 2 of 6




arrested 177 individuals on charges of Engaging in Organized Criminal Activity. The probable

cause affidavit in support of the arrest warrants was the same for each of the 177 arrestees, and a

justice of the peace set bond for each of the arrestees at one million dollars. Only one of the

criminal cases ever went to trial (the defendant in that case is not a party to the instant action),

and those proceedings ended in a mistrial. The state eventually dropped all remaining charges

against the arrestees. The Plaintiff in this case was arrested pursuant to the same probable cause

affidavit as the other arrestees.

        The Plaintiff brings this case pursuant to 42 U.S.C. § 1983. He alleges that the defendants

violated his Fourth Amendment rights by obtaining arrest warrants based on an affidavit that

lacked probable cause. Plaintiff also alleges that the defendants violated his Fourteenth

Amendment due process right to be free from unlawful arrest. Plaintiff alleges that the

Defendants conspired to commit these violations.

        Defendants attached to their Rule (12)(b)(6) Motion to Dismiss six Exhibits, specifically:

(1) the Fourth Superseding Indictment in United States v. Portillo and Pike; (2) a transcript of

the hearing on a motion to disqualify the McLennan County D.A’s Office in an underlying

criminal case arising from the Twin Peaks incident; (3) a transcript of the hearing on an

examining trial in the criminal cases against Morgan English and William English that arose

from the Twin Peaks incident; (4) the criminal verdict and judgment against John Xavier

Portillo; (5) the criminal verdict and judgment against Jeffrey Fay Pike; and (6) the judgment of

conviction of Howard Baker. Plaintiffs have objected to these Exhibits, asking the Court to strike

them or, alternatively, covert Defendants’ Rule 12(b)(6) Motion into a motion for summary

judgment and allow Plaintiffs to conduct discovery.




                                                 2
          Case 1:19-cv-00475-ADA Document 26 Filed 05/14/20 Page 3 of 6




                                     II.          LEGAL STANDARD

       In ruling on a Rule 12(b)(6) motion, the court generally limits its review to the face of the

pleadings. See Spivey v. Robertson, 197 F.3d 772, 774 (5th Cir. 1999). However, the court may

also consider documents outside of the pleadings if they fall within certain limited categories.

Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 323 (2007). Specifically, the court

can “rely on documents incorporated into the complaint by reference and matters of which a

court may take judicial notice.” Id. “A judicially noticed fact must be one not subject to

reasonable dispute in that it is either (1) generally known within the territorial jurisdiction of the

trial court or (2) capable of accurate and ready determination by resort to sources whose

accuracy cannot reasonably be questioned.” FED. R. EVID. 201(b); Funk v. Stryker Corp., 631

F.3d 777, 783 (5th Cir. 2011).

                                           III.          ANALYSIS

       Plaintiffs argue that the Court should not consider the extrinsic evidence in the Motion to

Dismiss because it does not conform to FED. R. EVID. 201. ECF No. 16 at 3. Plaintiffs contend

that the Exhibits consist of factual conclusions that the Parties dispute and legal determinations

that do not conform to FED. R. EVID. 201. Id. at 4. Additionally, Plaintiffs argue that if the

extrinsic evidence does conform to FED. R. EVID. 201, then the Court should strike the evidence

because they contain unsubstantiated hearsay and are irrelevant to Plaintiffs’ causes of action. Id.

at 6. Lastly, Plaintiffs argue that if the Court does not strike the extrinsic evidence, then the Court

must consider Defendants’ Motion as one seeking summary judgment. Id. at 7. Specifically,

Plaintiffs argue that, according to FED. R. CIV. P. 12(d), if matters outside the pleadings are

presented to and not excluded by the Court, the Motion must be treated as one for summary

judgment. Id. at 7–8.



                                                     3
           Case 1:19-cv-00475-ADA Document 26 Filed 05/14/20 Page 4 of 6




        In response, Defendants first argue that the Court should not convert the Motion to

Dismiss into a summary judgment motion because all of the Exhibits are public records. ECF

No. 19 at 2. Second, Defendants argue that the Court may consider any matter of public record.

Id. at 3. That said, Defendants contend that the information in the Exhibits is relevant to the

Motion to Dismiss because it gives insight into the state of mind of law enforcement during the

Twin Peaks incident. Id. at 5. Additionally, Plaintiffs’ pleadings establish the relevance of the

information because Plaintiffs refer to law enforcement’s awareness of the friction between the

two motorcycle clubs. Id. at 5–6. Lastly, Defendants point out that Plaintiffs expressly refer to

portions of the Exhibits in their Complaint, so the Court should consider the Exhibits in their

entirety. Id. at 7.

        In their reply, Plaintiffs reject Defendants argument that the Court can consider all

matters of public record as extrinsic evidence in a motion to dismiss. ECF No. 20 at 2.

        As a preliminary matter, the Court notes that regardless of the decision to strike the

Exhibits or not, the Court will not (and has not used) use the Exhibits in deciding the Motion to

Dismiss. Plaintiffs’ Fourth Amendment claims fail to overcome the independent intermediary

doctrine and do not fall within the taint exception. The Court does not need to consider the

Exhibits when deciding the independent intermediary doctrine; therefore, the Exhibits are not

relevant to the ultimate determination of the threshold issue.

        At any rate, the Court finds that Defendants did not appropriately use the public records

in accordance with FED. R. EVID. 201(b). Typically, in deciding a motion to dismiss for failure to

state a claim, courts must limit their inquiry to the facts stated in the complaint and the

documents either attached to or incorporated in the complaint. Lovelace v. Software Spectrum, 78

F.3d 1015, 1017 (5th Cir. 1996). However, courts may also consider matters of which they may



                                                 4
          Case 1:19-cv-00475-ADA Document 26 Filed 05/14/20 Page 5 of 6




take judicial notice. Id. at 1017–18; see Fed R. Evid. 201(f) (“Judicial notice may be taken at any

stage of the proceeding.”). Judicial notice is reserved for “self-evident truths that no reasonable

person could question, truisms that approach platitudes or banalities.” Taylor v. Charter Med.

Corp., 162 F.3d 827, 830 (5th Cir. 1998).

       Defendants argue that the Court can take judicial notice of any public record, regardless

of whether the public record is relevant to the issue of the case. The Court finds that this

argument has no merit. In Funk v. Stryker Corp., the Fifth Circuit held that the district court took

appropriate judicial notice of publicly available documents and transcripts produced by the FDA,

which were matters of public record directly relevant to the issue at hand. See Funk, 631 F.3d at

783. Furthermore, in Lovelace v. Software Spectrum, the Fifth Circuit adopted a new rule that

allowed courts to consider the contents of relevant public disclosure documents when deciding a

motion to dismiss for securities fraud. See Lovelace, 78 F.3d at 1018. Both cases mention the

importance of the public record and its relevance to the issue of the case. Defendants, however,

show no support that this relevance is unnecessary. Therefore, the Court will only take judicial

notice of public records that are relevant to the claim.

       The Court agrees with the Plaintiffs that the Defendants cannot introduce disputed facts

through judicial notice at the dismissal stage in a motion to dismiss. As Fed. R. Evid. 201(b)

states, “a judicially noticed fact must be one not subject to reasonable dispute in that it is . . .

capable of accurate and ready determination by resort to sources whose accuracy cannot

reasonably be questioned.” FED. R. EVID. 201(b). To illustrate, in Lovelace, the Fifth Circuit

allowed the judicial notice of public disclosure documents that the defendant filed with the SEC.

Lovelace, 78 F.3d at 1018. The court used the documents only to determine what statements they

contained, not to prove the truth of the contents. Id. Additionally, in Funk, the Fifth Circuit



                                                  5
         Case 1:19-cv-00475-ADA Document 26 Filed 05/14/20 Page 6 of 6




allowed the judicial notice of a letter from the FDA to the defendant. Funk, 631 F.3d at 782. The

letter indicated merely that the defendant went through the FDA pre-market approval process. Id.

Conversely, in this case, the contested Exhibits include statements about highly disputed

inferences that the Bandidos are a criminal organization and that the Plaintiffs associate with

criminal street gang members.

       Overall, since the Defendants’ Exhibits do not conform with Fed R. Evid. 201(b), the

Court will not consider the Exhibits at the motion to dismiss stage. Because this issue is

dispositive, the Court need not consider whether the Exhibits contain hearsay or whether the

Motion should be converted into a motion for summary judgment. Accordingly, the Court strikes

the Exhibits to Defendants Reyna and McClennan County’s Motion to Dismiss, as well as all

arguments that are premised on them.

                                       IV.   CONCLUSION

       Based on the foregoing, Plaintiffs’ Motion to Strike Defendants’ Exhibits and Arguments

Using Extrinsic Evidence in Support of Their Motion to Dismiss (ECF No. 16) is GRANTED.

SIGNED this 14th day of May 2020.




                                     ALAN D ALBRIGHT
                                     UNITED STATES DISTRICT JUDGE




                                               6
